Citation Nr: 1017829	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a low 
back disability.

2.  Entitlement to service connection for neurologic 
manifestations secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which continued the Veteran's 30 percent rating for his 
residuals, wedging second lumbar vertebrae and fracture of L1 
and L4 with limitation of motion.

The issues have been re-characterized to comport to the 
medical evidence of record and 38 C.F.R. § 4.71a, Note (1) 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 30 percent for 
his low back disability.  The Veteran testified at his March 
2010 hearing that the VA examiner did not explain 
measurements to him during the examination and that the VA 
examiner asked him questions, to which he responded, but that 
his responses were not accurately recorded in the March 2009 
VA examination report.  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease 
and Injuries of the Spine Note (1), neurological 
abnormalities are to be rated separately under the 
appropriate diagnostic code.  
Service connection may be granted for a disability which is 
proximately due to and the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The March 2009 VA examination report notes that the Veteran 
complained of constant pain that varies from mild to severe 
in intensity travelling to the back of both his thighs to the 
level of his knees on a daily basis.  The examiner noted that 
the Veteran had abnormal lower extremity function.  It was 
noted that he had neuralgia and that the sciatic nerve was 
most likely involved.  The examiner, however, only diagnosed 
the Veteran with spur formation throughout the lumbar spine, 
osteoarthritis, lumbar spine, and anterior compression 
fracture of L2.  No neurologic abnormality was diagnosed and 
the examiner did not indicate whether any such neurologic 
abnormality was secondary to his low back disability.  

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

Because the medical evidence of record indicates that the 
Veteran may have neurologic manifestations related to his 
service-connected low back disability, a VA examination 
should be provided to determine the nature and etiology of 
any current neurologic abnormalities the Veteran may have.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate medical 
professional other than the examiner who 
conducted the March 2009 VA examination to 
determine: 1) the current severity of the 
Veteran's low back disability; and 2) the 
nature and etiology of any current 
neurologic abnormalities the Veteran may 
have.  All indicated tests and studies 
should be performed.  As to any neurologic 
abnormality identified, including 
peripheral neuropathy or neuralgia, the 
examiner is to provide an opinion as to 
whether it is at least as likely as not 
caused or aggravated by the Veteran's 
service-connected low back disability.  
The examiner is also asked to specify the 
nerves and limbs involved with all 
identified neurologic abnormalities.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note the findings contained in the March 
2009 VA examination report indicating that 
the Veteran has neuroglia and that the 
sciatic nerve was most likely involved.  A 
detailed rationale for all medical 
opinions must be provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be re-adjudicated.  
If either of the claims remain denied, 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


